Citation Nr: 1826846	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for degenerative disc disease, lumbar spine with myelopathy (lumbar spine disability), to include as secondary to service-connected chondromalacia, right patella status post tibial tuberosity repositioning (right knee disability). 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from January 1980 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 
 

FINDINGS OF FACT

1.  A May 1999 rating decision found that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for a low back disability, among other things.  The Veteran did not appeal that decision with respect to the determination regarding her low back disability and therefore, the decision became final. 

2.  The additional evidence submitted since the May 1999 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that her lumbar spine disability is caused or aggravated by her service-connected right knee disability. 






CONCLUSIONS OF LAW

1.  The May 1999 rating decision did not reopen the Veteran's claim for entitlement to service connection for a low back disability is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a lumbar spine disability, diagnosed as degenerative disc disease, lumbar spine with myelopathy, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is reopening and granting the Veteran's claim for entitlement to service connection for a lumbar spine disability, no further discussion of the statutory duty to notify the Veteran and to assist her in the development of this claim is necessary.

II.  New and Material Evidence

The Veteran's claim to reopen a claim of entitlement to service connection for a low back disability was originally denied May 1999, was not appealed, and subsequently became final.  38 U.S.C. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the May 1999 rating decision which did not reopen the Veteran's claim for entitlement to service connection for a low back disability, the competent evidence of record included the Veteran's service treatment records, post-service treatment records following her discharge from active duty, and several of the Veteran's lay statements.  The claim was denied on the basis that material submitted was duplicative of the evidence already of record prior to the May 1999 rating decision.  See, May 1999 rating decision. 

The Board finds that new and material evidence has been submitted since the May 1999 rating decision.  Specifically, the newly submitted evidence includes updated post-service VA treatment records, to include a medical opinion stating that the Veteran's right knee contributed significantly to the her lumbar spine disability, and additional lay statements from the Veteran and her representative, now asserting that the Veteran's lumbar spine disability is secondary to her service-connected  right knee disability.  

The Board finds that the post-service treatment records and statements from the Veteran and her representative are new in that they were not of record at the time of the previous denial in May 1999.  They are material in that they speak directly to the Veteran's claim for service connection for a lumbar spine disability on a secondary basis.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or  through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a lumbar spine disability is reopened.

III.  Service Connection 

The Veteran and her representative assert that her current lumbar spine disability is either caused or aggravated by her service-connected right knee disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is the type of evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran has a current back disability, diagnosed as degenerative disc disease, lumbar spine with myelopathy.  See, July 2013 VA examination.  As a condition precedent for establishing service connection is a current disability, the Board finds that the first element has been met. 

With respect to the second element, the Board notes that the Veteran's service treatment records are silent with respect to any trauma or injury to the Veteran's back, except for one notation of recurrent back pain in August 1981.  The Veteran's enlistment and separation examinations noted her spine to be normal, with no indication of back pain.  The Veteran was medically discharged in November 1981 due to her knee disabilities.  However, the Veteran and her representative have asserted that her lumbar spine disability is not directly related to her active duty service, but instead is either caused or aggravated by her service-connected right knee disability.  

The Veteran was first afforded a VA examination in July 2013.  However, at that examination, the Veteran's claims file was not reviewed and an etiological opinion regarding the Veteran's lumbar spine disability was not rendered.  A subsequent addendum opinion was obtained in September 2013, and following a review of the Veteran's records, the examiner opined that "discogenic disease has not been found to be induced by knee conditions."  See, September 2013 VA addendum medical opinion.  The Board notes that this opinion does not support the conclusion with a thorough rationale, and it also does not address whether the Veteran's service-connected right knee disability could have aggravated the Veteran's lumbar spine disability and has therefore afforded this opinion with low probative value. 

However, the Veteran's VA orthopedic surgeon provided a statement in October 2012 in which this examiner opined that "[the Veteran's] service-connected knee arthritis has caused her to limp for several years and the alteration in her gait caused by the knee pain and arthritis more likely than not has contributed significantly to her lower back pain."  See, October 2012 post-service treatment record.  The Board notes that this opinion was rendered by the Veteran's treating orthopedic surgeon, as opposed to a VA examiner who had only reviewed the Veteran's claims file, and has therefore afforded this opinion significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds that the competent evidence of record is at least in equipoise as to whether or not the Veteran's current lumbar spine disability is either caused or aggravated by her service-connected right knee disability.  Accordingly, the Board finds that service connection for a lumbar spine disability, diagnosed as degenerative disc disease, lumbar spine with myelopathy, is warranted as secondary to the Veteran's service-connected right knee disability.  38 U.S.C.A. § 5107(b)(2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the Board is granting the Veteran's claim for service connection for a lumbar spine disability as secondary to her service-connected right knee disability, further discussion addressing the theory of direct service connection is not warranted. 


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability and the claim is reopened. 

Entitlement to service connection for a lumbar spine disability, diagnosed as degenerative disc disease, lumbar spine with myelopathy, to include as secondary to service-connected right knee disability, is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


